TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED OCTOBER 18, 2019



                                     NO. 03-19-00510-CV


                       Lone Star Laboratory Group, LLC, Appellant

                                               v.

                            Benchmark Specialties, Inc., Appellee




       APPEAL FROM THE 155TH DISTRICT COURT OF FAYETTE COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
         DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the interlocutory order signed by the trial court on July 18, 2019. The

parties have filed a joint motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Each party shall bear their own costs relating to this appeal, both in this

Court and in the court below.